Cockrell, J.
This appeal is from a decree dismissing a bill of complaint, praying equitable relief against a married woman’s separate property, a certain hotel, for supplies furnished her while operating the hotel.
The account so sought to be enforced appears to be due to “St. Augustine Cold Storage Co., St. Augustine, Fla.,” and to obviate this apparent variance, the bill alleges that the complainant corporation “owned, maintained and controlled a certain mercantile establishment in the City of St. Augustine, Florida, in the said St. Johns County, operated under the name and style of St. Augustine Cold Storage Company.” The answer categorically denied *76this allegation. The complainant to meet this issue had as its witness the manager of this concern and' elicited from him that C. W. Richardson, F. P. Conroy and W. S. Barnett constituted the St. Augustine Cold Storage Company. He was again asked if “Smith, Richardson & Conroy did not own it,” and he replied Richardson, Conroy & Barnett. If Mr. Smith had any interest in it, I did not know it. The goods were shipped from Smith, Richardson & Conroy and billed from them. The bookkeeper (in St. Augustine) made the report to Smith, Richardson & Cqnroy. He always sent in a trial balance once a month.
We think this testimony failed to establish the issue; to the contrary, it shows that these individuals, who may or may not, have been interested in the complainant corporation, owned or constituted the St. Augustine Cold Storage Company, from whom these goods were bought, and upon this showing these individuals and not the corporation here suing are the creditors. v
We cannot therefore say the Circuit Court erred in dismissing the bill.
Decree affirmed.
Taylor, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.